The offense is robbery by assault with firearms; punishment fixed at confinement in the penitentiary for a period of five years.
The subject of the robbery was M. D. Moore. According to his testimony, he was assaulted and robbed. His identification of the appellant is definite. His assailant had a pistol with which he struck Moore a number of times, rifled his pockets, and took from him a considerable sum of money. The outcry of Moore attracted other persons who also identified the appellant.
Appellant testified and presented the theory of alibi. The issues of fact were passed upon by the jury, guided by the charge of the court against which no objections were urged and which fairly presented the issues raised by the evidence.
There are some bills of exception in the record which are but a transcription of the stenographer's notes in question and answer form. Nothing is found in the bills showing the propriety of a departure from the statutory requirements that the bills be in narrative form; nor is there indorsement by the judge sanctioning such procedure. Following the statute and the well-defined announcements by this court in many decisions, we must decline to consider the bills. See Art. 846, C. C. P.; Donaldson v. State, 260 S.W. Rep., 185.
Finding nothing in the record warranting a reversal, the judgment is affirmed.
Affirmed. *Page 79